Citation Nr: 0528365	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as due to in-service exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement for 
service connection for diabetes mellitus associated with 
herbicide exposure. 


FINDINGS OF FACT

1.  During active military service, the veteran was stationed 
in Vietnam from June 1, 1961 to January 3, 1962.

2.  The veteran's Type II diabetes mellitus first manifested 
many years after his discharge from service, and there is no 
competent evidence that such disease is causally related to 
event(s) during active service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service, and is not presumed to have been incurred during 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he developed type II diabetes 
mellitus as a result of exposure to Agent Orange while 
stationed in Vietnam.  He states, and a copy of Department of 
the Army correspondence dated in October 1968 confirms, that 
he was stationed in Vietnam between June 1, 1961 and January 
3, 1962.

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the veteran is entitled to a presumption of 
service connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2005); 38 U.S.C.A. § 
1116 (West 2002).  The statutory provision specifically 
covering Agent Orange is 38 U.S.C.A. § 1116.  On December 27, 
2001, the President signed into law the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Dec. 27, 2001).  Section 201 of this Act amends 38 
U.S.C. § 1116 to provide a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  

Also, 38 U.S.C.A. § 1116(a)(2) (West 2002) and 38 C.F.R. § 
3.309(e) (2005) address specific diseases associated with 
exposure to herbicide agents.  Basically, if a veteran was 
exposed to an herbicide agent during active service and he is 
diagnosed with chloracne, Type II diabetes (also known as 
Type II diabetes mellitus or adult- onset diabetes), 
Hodgkin's disease, multiple myeloma, Non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (including cancer 
of the lung, bronchus, larynx, or trachea), or soft-tissue 
sarcoma within the required time period after discharge, then 
the presumptive service connection requirements of 38 C.F.R. 
§ 3.307(a)(6) are deemed to have been met even though there 
is no record of such disease during service, provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  The diseases listed at § 3.309(e) must 
have become manifest to a degree of 10 percent or more at any 
time after service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2005).

The Board notes that 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6) clearly delineate a time frame during which the 
presumption of exposure to herbicides applies.  These dates 
were assigned by the passage of the Veterans' Benefits 
Improvements Act of 1996.  Section 301 of this Act inserted 
the language "during the period beginning on January 9, 
1962, and ending on May 7, 1975" to replace a prior 
definition which had established the Vietnam era as the 
period between August 5, 1964 and May 7, 1975.  Pub. L. No. 
104-275, 110 Stat. 3322 (Oct. 9, 1996).  The change in date 
was made because herbicides and defoliants were not 
introduced in Vietnam until January 9, 1962.  See S. Rep. No. 
104-371, 213772 (Sept. 24, 1996).  As such, Congress clearly 
intended to limit the period of presumed exposure and make 
available benefits premised on presumed exposure to 
herbicides and defoliants to all who served in the Republic 
of Vietnam when such materials were present there, and not to 
extend those benefits to those who served in Vietnam only 
before such materials were introduced.  Id.    

The record shows that the veteran served in the Republic of 
Vietnam from June 1961 to January 3, 1962.  See Department of 
the Army letter dated October 1968.  Therefore, the veteran 
falls outside the dates Congess has established for the 
presumption of exposure to herbicides, including Agent 
Orange, to apply and appellant cannot be granted service 
connection on a presumptive basis.

Notwithstanding the above, the regulations governing 
presumptive service connection for Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will also 
proceed to evaluate the veteran's claim under the provisions 
governing direct service connection, 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  Also, 38 U.S.C.A. §§ 1101, 1110, and 1112 provide 
that where a veteran has served 90 days or more during a 
period of war or after December 31, 1946, and develops 
certain chronic diseases to a degree of disability of 10 
percent or more within one year of separation from service, 
such diseases shall be presumed to have been incurred in 
service.  The list of such diseases includes diabetes 
mellitus.  See 38 C.F.R. § 3.309(a) (2005).  

After review of the evidence, the Board finds that the 
veteran's claim for entitlement to service connection for 
type II diabetes mellitus must fail.  

The veteran's service medical records are void of any 
complaint, treatment, or diagnosis of type II diabetes 
mellitus.  He reports that he was diagnosed with diabetes in 
August 2001 by his private physician.  Private treatment 
records dated between September 2001 and May 2002 from 
Williamstown Medical Associates, P.C. contain a reference in 
September 2001 to "newly diagnosed" diabetes, with an 
assessment of borderline diabetes.  The later notes also 
contain references to treatment of diabetes.  There are no 
medical records, however, showing that the veteran developed 
this chronic disease within one year of separation of 
service.  As such, the veteran does not meet the requirements 
of 38 C.F.R. § 3.309(a) (2005).     

As discussed above, regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2005).  Although the veteran was diagnosed 
with diabetes mellitus after his discharge, there is no 
medical evidence in the record linking the disease to his 
active service.  

The Board acknowledges the veteran's contentions that the 
diagnosed disability of diabetes mellitus was incurred in or 
aggravated by active military service, including the 
assertion that his claimed disability was due to herbicide 
exposure during service in Vietnam.  However, the veteran has 
not provided any details as to Agent Orange exposure beyond 
stating that he was stationed in Vietnam.  

As for the veteran's assertions that he meets the criteria 
for presumed exposure to herbicides during his service in 
Vietnam, the Board notes that he is correct in noting that 
the definition of "Vietnam Era," contained in 38 C.F.R. 
§ 3.2 defining periods of war, does include the period 
beginning February 28, 1961 and ending on May 7, 1975, in the 
case of a veteran who served in the Republic of Vietnam 
during that period.  In all other cases, it is defined as 
beginning on August 5, 1964 and ending on May 7, 1975.  The 
definition found at 38 C.F.R. § 3.2(f), however, does not 
control when determining whether the veteran may be presumed 
to have been exposed to herbicides.  The statute, 38 U.S.C.A. 
§ 1116, specifies the dates within which such exposure will 
be presumed, that is, beginning on January 9, 1962 and ending 
on May 7, 1975.  Congress has made a finding that herbicides 
and defoliants were not introduced in Vietnam during the time 
frame of the veteran's Vietnam service.  The Board is bound 
by the statutes and regulations.  

While acknowledging the veteran's contentions, the record 
does not show that the veteran has the medical expertise that 
would render competent his statements as to the relationship 
between his active military service and the claimed 
disability of diabetes mellitus.  This opinion alone cannot 
meet the burden imposed by 38 C.F.R. §§ 3.303 and 3.309 with 
respect to the relationship between events incurred during 
service and the claimed disability of diabetes mellitus.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2005).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2005).

In this case, the record is devoid of competent medical 
evidence showing that the veteran's claimed disability of 
diabetes mellitus is etiologically related to events incurred 
during active military service.  Service medical records do 
not reflect that he suffered from any type of diabetes 
disability while in service.  The veteran's current claimed 
disability of diabetes mellitus is first noted in the record 
in 2001, nearly 40 years after the veteran's separation from 
active service.

As the preponderance of the evidence establishes that the 
veteran's claimed disability of diabetes mellitus was not 
incurred in or aggravated by his military service, the claim 
for entitlement to service connection for diabetes mellitus 
must be denied on a presumptive basis pursuant to 38 C.F.R. 
§ 3.309(a) as well as on a direct basis.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is inapplicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.

A. The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  The United States Court of 
Appeals for Veterans Claims (CAVC) held in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Pelegrini II Court 
also held that the language of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require that a VCAA notice be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  An RO letter dated in 
June 2002 satisfied the elements of (1), (2) and (3).  
Additionally, the rating decision on appeal and the statement 
of the case (SOC) told the veteran what was necessary to 
substantiate his claim, and provided him with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  With respect to element (4), the 
Board notes that the June 2002 letter generally identified 
for the veteran evidence and/or information in his possession 
deemed necessary to substantiate his claim, and he was 
instructed to send the evidence that he had and/or to tell VA 
about any additional information or evidence that he desired 
VA to obtain on his behalf.  The January 2004 SOC supplied 
the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), from which the fourth notice element is taken.

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  With regard 
to records, the Board notes that VA has obtained treatment 
records from Dr. Robert Jandl, whom the veteran indicated had 
treated him for his diabetes mellitus.
 
With regard to a VA examination, the Board notes that the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. With regard 
to a VA examination, the Board finds that a VA examination 
with opinion is not warranted or necessary to make a decision 
on this claim.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  
There is no evidence of record, however, other than the 
veteran's contentions, that shows any association between 
claimed Agent Orange exposure in service to his diabetes 
mellitus.  The veteran's contention that his diabetes 
mellitus is related to Agent Orange exposure is an 
insufficient basis for a medical examination to be obtained, 
according to the pertinent regulation.  Under these 
circumstances, there is no basis for obtaining a VA 
examination.  See Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003) (VA has no obligation to provide medical 
opinion pursuant to section 5103A(d) absent competent 
evidence that claimant's disability or symptoms are 
associated with service).  Thus, the Board finds that VA has 
satisfied the duty to assist the veteran in this matter, and 
that no reasonable possibility exists that any further 
assistance to the veteran would be capable of substantiating 
the claim.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for type II diabetes 
mellitus cancer due to herbicide exposure is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


